DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Early (5,485,917).

    PNG
    media_image1.png
    689
    443
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    748
    469
    media_image2.png
    Greyscale

Claim 1
Early discloses a packaging device comprising a cavity (defined by 40 and 50) with an opening (defined by open area extending from the interior of flange 30), an outer side having at least one fixed pressure point (60), and an inner side; and a clamping mechanism (defined by combination of protrusions 55) formed on the inner side and configured such that an article/endoscope instrument (see column 1 lines 10-11) can be releasably fastened in the cavity with the clamping mechanism, wherein the clamping mechanism can be set from a first operating position (securing position) into a second operating position (released position) by a force acting on the at least one fixed pressure point on the outer side (see figure 2 and column 3 lines 32-67 and column 4 lines 1-7).
Claim 2
Early further discloses the inner side comprises a bottom surface which is arranged opposite from the opening, the clamping mechanism comprises a first elevation and a second elevation which protrude from the bottom surface into the cavity, the first elevation has at least one projection (55) extending in the direction of the second elevation and the second elevation has at least one projection (55) extending in a direction of the first elevation, and the projections are configured to releasably fix the article between the first and second elevations (see figure above and column 3 lines 44-49).
Claim 3
Early further discloses the first and second elevations are configured such that, when the force is applied to the at least one fixed pressure point, a distance between the first and second elevations increases (see column 3 lines 60-67 and column 4 lines 1-2).
Claims 4 and 5
Early further discloses a planar surface is defined by the opening, and when a force acts in a normal direction perpendicular to the planar surface, the second operating position is set, and when the force acts on the at least one fixed pressure point, the first and second elevations move apart in a direction perpendicular to a normal direction (see column 3 lines 60-67 and column 4 lines 1-2).
Claim 6
Early further discloses the packaging device is provided in one piece (see figure above).
Claim 7
Early further discloses the projections are arranged symmetrically in relation to one another (see figure above).
Claim 8
Early further discloses the fixed pressure point is arranged with respect to the projections such that a perpendicular of the at least one fixed pressure point onto a shortest connecting line between the two projections intersects the shortest connecting line at a point between the two projections (see figure above).
Claim 9
Early further discloses the material and the geometry of the first and second elevations are chosen such that no force acts on the elevations in the first operating position (see column 3 lines 60-67 and column 4 lines 1-2).
Claim 10
Early further discloses the article is an optical component/endoscopic instrument (see column 1 lines 10-11).
Claim 12
Early discloses a packaged optical component/endoscopic instrument, wherein the component is arranged in a cavity (defined by 40 and 50) of a packaging device comprising the cavity (defined by 40 and 50) with an opening (defined by open area extending from the interior of flange 30), an outer side having at least one fixed pressure point (60), and an inner side; and a clamping mechanism (defined by combination of protrusions 55) formed on the inner side and configured such that an article can be releasably fastened in the cavity with the clamping mechanism, wherein the clamping mechanism can be set from a first operating position (securing position) into a second operating position (released position) by a force acting on the at least one fixed pressure point on the outer side (see figure 2 and column 3 lines 32-67 and column 4 lines 1-7), and wherein the component is releasably fastened in the cavity with the clamping mechanism (see column 3 lines 60-67 and column 4 lines 1-2).
	Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Early (5,485,917) as applied to claim 1 above, and further in view of Herrmann (US 6,878,106).
Early further discloses the two elevations are connected to one another by way of a U-shaped connecting portion.  The cavity of the package that receives a cylindrical shaft (230) of the endoscope is cylindrical/U shaped (see column 3 lines 42-49), and the U-shaped connecting portion forms a U that is directly connected to the at least one fixed pressure point (see figure 8).  Early does not disclose the connecting portion between the two elevations having a V-shaped.  However, Herrmann discloses an endoscopes having triangular or trapezoidal shaped are known (see column 3 lines 56-60).  It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to modify the shape of connecting portion, i.e. V-shaped, depending on the shape of the shaped of the shaft for the endoscope instrument.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736